            Case 2:20-cv-02005-RJC Document 1 Filed 12/28/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ERNST DEBROSSE,                                   :
                                                   :
                Plaintiff,                         :
                                                   :
          v.                                       : CASE NO.       2:20-cv-2005
                                                   :
 PORTFOLIO RECOVERY                                :
 ASSOCIATES, LLC,                                  :
                                                   :
                Defendant.                         :
                                                   :


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant Portfolio Recovery Associates,

LLC hereby removes the above-captioned matter to this Court from the Court of Common Pleas

of Allegheny County, Pennsylvania and in support thereof avers as follows:

       1.      Portfolio Recovery Associates, LLC. is a defendant in a civil action originally filed

on November 18, 2020 in the Court of Common Pleas of Allegheny County, Pennsylvania

titled Ernst Debrosse v. Portfolio Recovery Associates, LLC and docketed to Case No. AR-20-

004548.

       2.      The removal is timely under 28 U.S.C. § 1446(b). PRA received service of

Plaintiff’s Complaint by regular mail on November 27, 2020.

       3.      Pursuant to 28 U.S.C. § 1446, attached here as Exhibits A and B are copies of all

process, pleadings, and orders filed in the state court action.




                                                  1
            Case 2:20-cv-02005-RJC Document 1 Filed 12/28/20 Page 2 of 3




       4.      The District Court 1 has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, in that Plaintiff has filed claims against PRA alleging violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq.

       5.      On this date, PRA has provided notice of this Removal to counsel for Plaintiff and

to the Court of Common Pleas of Allegheny County, Pennsylvania.

       WHEREFORE, Defendant Portfolio Recovery Associates, LLC respectfully removes this

case to the United States District Court for the Western District of Pennsylvania.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.

                               By:     /s/ Lauren M. Burnette
                                       LAUREN M. BURNETTE, ESQUIRE
                                       PA Bar No. 92412
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       Counsel for Defendant

Dated: December 28, 2020




1
 Once again, this lawsuit was filed in Allegheny County, Pennsylvania despite the absence of any
factual allegations establishing that PRA is subject to “general jurisdiction” there; despite the
absence of any facts linking Plaintiff’s claims to Allegheny County; and despite the fact that
according to Plaintiff’s own Complaint, his alleged causes of action clearly arose in Philadelphia
County, Pennsylvania. PRA filed Preliminary Objections as to venue, and those Preliminary
Objections remain pending. See Exhibit B.
                                                  2
          Case 2:20-cv-02005-RJC Document 1 Filed 12/28/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on December 28, 2020, a true copy of the foregoing document was served

as follows:

 Via E-mail and U.S. Mail Postage Prepaid         Via Electronic Filing
 Joshua P. Ward                                   Court of Common Pleas
 Kyle H. Steenland                                Allegheny County
 The Law Firm of Fenters Ward                     414 Grant St.
 The Rubicon Building                             Pittsburgh, PA 15219
 201 South Highland Avenue
 Suite 201
 Pittsburgh, PA 15206
 JWard@FentersWard.com
 KSteenland@FentersWard.com
 Counsel for Plaintiff




                                    MESSER STRICKLER, LTD.

                            By:     /s/ Lauren M. Burnette
                                    LAUREN M. BURNETTE, ESQUIRE
                                    PA Bar No. 92412
                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    Counsel for Defendant

Dated: December 28, 2020




                                              3
